DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest reasonable prior art to the instant application, see cited references to Patwardhan et al in view of Schmitt fails to disclose and teach control for interventional robotic surgery including the navigation control of an anatomical roadmap of a patient according to an interventional plan, the detection of proximity to critical locations within the roadmap itself, and in response to occurrence of the proximity detection, pausing navigation, autonomously control imaging of the region with the interventional imaging modality, generate an updated roadmap of the region with the interventional imaging and subsequently perform navigation with the updated roadmap to resume navigation with the updated roadmap and robotic system. 
While Examiner classifies elements of the Patwardhan reference as “robotic” elements including the control systems for imaging and targeting control in response to adjustments in targeted region (of interest), the art fails to disclose and teach the specific adjustments of iterative feedback imaging, updating, and control as specified by the instant claims within the robotic system (and control). While the feedback and targeting control of the outstanding Patwardhan in view of Schmitt references include automated controls to adjust and pause navigation systems (automated controls and robotic decision trees), the specifics of the updated navigation, proximity detection, updated imaging and pathway planning, as well as the iterative updated position control of the instant claims differ from the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793